Evans, J.
1. Specific PERFORMANCE : contracts enforceable : contract to donate land for highway. The following plat will be of aid to an understanding of the nature of the controversy. The section corner appearing thereon is the common corner between said Sections 4, 5, 8, and 9. Walker Street is on the section line between Sections 4 and 5. The east line of Walker Street represents the east line of the city corporation of Sioux City.

*806


*8082. Homestead : transfer or incumbrance: agreement to convey easement: specific performance. *807The negotiations between the parties began in 1911, and extended more or less into 1912. Walker was active in promoting the enterprise. Lorraine Avenue, as it appears upon the plat, was laid out by the city in pursuance oí the alleged agreement of the parties, the abutting owners, Brower, Young, Dutton, and Balston, conveying to the city the necessary ground for that purpose. Walker Street was also laid out and opened, with the aid of some of the contracting parties. Walker’s residence was upon a four-acre tract, the northwest corner of which cornered upon the city plat. At the time the negotiations were undertaken, Walker had no outlet in any direction from his land. Each of the parties to the alleged agreement, except Walker, executed a writing of some kind, indicating his agreement. Several of them executed deeds. Humbert executed a written contract. The necessary deeds for the establishing of Lorraine Avenue were delivered to Walker, who delivered the same to the city council. The council accepted the same, and immediately established the street, and incurred considerable expense in improving the same. Humbert executed a written contract, and delivered the same to Walker. There is much in the circumstances to indicate that Walker was particularly active.in the promotion of the scheme, and that this, perhaps, was the very reason why nobody pressed him to the execution of a writing, as he pressed the others. The scheme contemplated the opening of a street and highway from Lakeport Avenue along the line of the present Lorraine Avenue through to the Elk Creek road. Lakeport Avenue runs north from the west end of Lorraine Avenue. It will be noted that that part of the scheme which is located outside of the city limits must be carried out through the establishment of a highway by the board of supervisors. The claim for the plaintiffs is that, after the opening of Lorraine Avenue and Walker Street, the interest of the defendant in the scheme lagged, and that he first *808neglected to convey, and afterwards refused to do so without compensation. The trial court found the facts against the defendant. The decree entered requires him to perform the alleged agreement. Its terms protect him fully in his right of reversion, in the event that the ground shall cease to be used as a highway, or in the event that the board of supervisors shall fail to establish the same. It will serve no useful purpose that we discuss the weight of the evidence. All the parties in interest appeared as witnesses against the defendant. The clear preponderance of the evidence is against him. In the main, only the question of fact is involved. The defendant pleads his homestead rights, and pleads the invalidity c 7 , , ,. mi tt or an oral contract afrectmg the same. He pleads, also, that his wife was not a party in any way to the negotiations or to the contract, if any. We have heretofore held that such a contract-as here involved is not deemed to be an invasion of the homestead right. Maxwell v. McCall, 145 Iowa 687, 691; Jochimsen v. Johnson, 173 Iowa 553; and cases therein cited. We find in the record no ground for interfering with the decree of the lower court, and it is accordingly — Affirmed.
Preston, C. J., Ladd and Salinger, JJ., concur.